STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MITCHELL MEREDITH AND SARAH NO. 2022 CW 0945
ASHLEY MEREDITH,

INDIVIDUALLY AND ON BEHALF

OF SARAH GRACE MEREDITH

VERSUS

GARRISON PROPERTY AND NOVEMBER 17, 2022
CASUALTY INSURANCE COMPANY

 

In Re: Garrison Property and Casualty Insurance Company,
applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 678153.

 

BEFORE : HOLDRIDGE, PENZATO, AND LANIER, JJ.

WRIT GRANTED. The district court’s May 31, 2022 judgment
granting the motion for new trial filed by the plaintiffs,
Mitchell Meredith and Sarah Ashley Meredith, individually and on
behalf of Sarah Grace Meredith, is reversed. We find the trial
court abused its discretion in granting the motion for new trial
because the jury’s interpretation of the evidence was fair, and
we cannot say that it was an abuse of the jury’s great
discretion to award zero damages while also finding liability,
especially in light of evidence of payments already received by
the plaintiffs, and the lack of any instruction to the jury
regarding consideration of prior payments. See Davis v. Wal-Mart
Stores, Inc., 2000-0445 (La. 11/28/00), 774 So.2d 84; Lilly v.
Allstate Ins. Co., 577 So.2d 80 (La. App. list Cir. 1990), writ
denied, 578 So.2d 914 (La. 1991); Brumfield v. Spera, 2009-0566
(La. App. lst Cir. 12/23/09), 2009 WL 4982128, n.5
(unpublished), writ denied, 2010-0124 (La. 4/5/10), 31 So.3d
364. Accordingly, the motion for a new trial is denied.

AHP
WIL

Holdridge, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

ACH)

DEPUTY CLERK OF COURT
FOR THE COURT